Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “to provide bi-directional rotation in one of a clockwise and counterclockwise direction”.  The specification describes at paragraphs 0047,0074, 0075 and 0081 bidirectional rotation allows rotation in both clockwise and counterclockwise directions.
Claims 7-9, in combination with claim 1 as described supra, appear to contradict the disclosure at paragraph [0075].
Claims 2-6,10-22 depend from an include the recitations of claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “to provide bi-directional rotation in one of a clockwise and counterclockwise direction”.  The specification describes at paragraphs 0047,0074, 0075 and 0081 bidirectional rotation allows rotation in both clockwise and counterclockwise directions.  Claims 2-22 depend from an include the recitations of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,16 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Lee et al USPUB20140172089.
Lee discloses an ocular implant comprising capsular tension ring 100 which may be open ring (para [0056]) and comprising outer and inner ring surfaces, and a plurality of raised features on the inner and outer surfaces [0042]; intraocular lens configured to be disposed in the ring and stabilized by engaged portions of the lens or haptics [0041],[0060],[0070]. AS the IOL is stabilized therein by friction, Examiner considers the functional recitation of resisting rotation yet allowing rotation to be met.
Regarding claim 16, see [0041].

Claim(s) 1,6-13,15-19,22 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Akahoshi USPUB20160030163.
Regarding claim 1, Akahoshi discloses an open capsular tension ring structure comprising inner and outer ring surfaces having a plurality of raised features (see paragraph [0033] “projecting from any surface”); an intraocular lens comprising engagement surface or intraocular haptic to engage the ring and undesired rotation is inhibited as claimed and best understood (See 112 rejection above).
Regarding claims 6-11 Akahoshi discloses a variety of raised feature shapes in Figures 9-13 and paragraphs [0032-0036] meeting the claimed structure.
Regarding claim 12, the projections may be evenly spaced [0033].
Regarding claim 13, see paragraph [0027].
Regarding claim 15, see paragraph [0033].
Regarding claim 16, the engagement surface or intraocular haptic comprises a plurality of raised features configured to engage (see Figure 9).
Regarding claim 17, the method of implantation involves disposing the implant within the capsule of the eye and aligning the lens therein by force from an instrument.
Regarding claim 18, the implant is loaded onto tool and positioned and secured in a capsule (paragraphs 0004,0027).
Regarding claim 19, raised features on the outside surface would inherently secure the device.
Regarding claim 22, rotation is prevented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi as applied to claims 1,6-13,15-19,22 above, and further in view of Langerman USPN 5628795.
Akahoshi meet the limitations of claims 2-5 and 20-21 as described supra, and discloses silicone or acrylic polymers, but is silent as to the express disclosure of including a medication of claim 4 incorporated with the polymer material of the ring to release over time.  Langerman teaches it was well known in the art to incorporate or coat medications into polymer implantable ocular components for release over time in order to treat conditions within the capsule such as capsule opacification or infection (see column 9 lines 20-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular ring and IOL implantation method of Akahoshi, to further include combining medications with the capsular tension ring material as taught in Langerman in order to treat conditions within the capsule such as capsule opacification or infection following implantation of the ocular implants.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi as applied to claims 1,6-13,15-19,22 above, and further in view of Lee et al. USPUB 20140172089 or Ryan USPUB 20020129820.
Akahoshi meet the limitations of claim 14 as described supra but is silent as to the express disclosure of inner ring section made from wire and partially enveloped by outer ring section made from elastic material molded or deposited over the wire.  Each of Lee (paragraph [0057-58] and Ryan (paragraph [0051] teach capsule rings including elastic material molded or deposited over wire were well known constructions for capsule rings in order to provide a combination of flexibility and stiffness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular ring of Akahoshi, to further include combining wire and elastic material as taught in each of Lee and Ryan in order to provide a capsule ring with desired mechanical properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774